Citation Nr: 1218568	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  05-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a sleep disturbance, to include as due to an undiagnosed illness.  

6. Entitlement to service connection for residuals of a lumbar spine injury.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1984, and he had periods of active service in the National Guard from November 1990 to June 1991, and from October 1991 to February 1992.  He served in the Southwest Asia theater of operations during the Persian Gulf War from January 19, 1991 to May 16, 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a personal hearing conducted before a Decision Review Officer (DRO) at the RO in December 2004 and at a personal hearing held before the undersigned Veterans Law Judge (VLJ) at the RO in September 2006.  Transcripts of both hearings have been associated with the Veteran's claims file.  

In December 2007, the Board remanded these claims for further development.  Specifically, the Board instructed the agency of original jurisdiction (AOJ) to obtain the Veteran's service treatment records for both his periods of active service with the Arizona National Guard, as well as any updated VA treatment records pertinent to his claims.  The Board also requested that the AOJ schedule the Veteran for an examination with the appropriate specialist(s), to determine the nature and etiology of his complaints of fatigue, skin problems, sleep disturbances, headaches, gastrointestinal problems and muscle and joint pain, all to include as due to an undiagnosed illness, as well as the nature and etiology of his lumbar spine disability.  The above-referenced records were secured and associated with the claims file.  In December 2008, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for VA examinations in connection to his claimed disabilities.  These examinations were completed in December 2008, and copies of the VA examination reports were associated with his claims file.  

In a May 2009 decision, the Board denied the Veteran's claims for service connection for chronic fatigue syndrome, eczema, a sleep disturbance, headaches, a gastrointestinal disability, and muscle and joint pain, all to include as due to an undiagnosed illness, and for residuals of a lumbar spine injury.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a Memorandum Decision dated in September 2011, the Court affirmed the Board's denial of service connection for muscle and joint pain, to include as due to an undiagnosed illness, and vacated the remainder of the decision with respect to the outstanding issues on appeal.  The Court then remanded the matter to the Board for proceedings consistent with the Memorandum Decision, and indicated that, because the matter would be remanded for additional development, the remaining arguments and issues raised by the Appellant would not be addressed.  

For the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002, Supp. 2011); 38 C.F.R. § 3.159.  

Here, the Veteran claims that his fatigue, skin problems, a sleep disturbance, headaches, and gastrointestinal disorder all arose either while he was stationed in, or very soon after, his period of service in the Persian Gulf War.  The Veteran also maintains that his lumbar spine disability was incurred during his active service.  The Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War from January 19, 1991 to May 16, 1991.  A January 2001 letter issued from the Office of the Secretary of the Defense acknowledged that the Veteran may have been exposed to a very low level of a chemical agent in connection with the demolition of a munitions facility in Iraq in March 1991.  

Chronic Fatigue Syndrome

During his December 2004 hearing before the DRO, the Veteran reported that he began experiencing fatigue approximately one month after returning from Southwest Asia.  See December 2004 Hearing Transcript (T.) p. 4.  The Veteran underwent a VA examination in August 2003, the results of which showed that a diagnosis of chronic fatigue syndrome was not supported as there was no evidence of pathology that was affecting the Veteran's ability to function.  According to the examiner, because the Veteran's functional level had not been affected, a diagnosis of chronic fatigue was not supported.  In addition, the Veteran's service records were clear for any evidence of a sleep disturbance, "therefore [there was] no trajectory to support service related disorder."  The Veteran was afforded another VA examination in December 2008, at which time, he denied any current fatigue as well as a prior diagnosis of chronic fatigue syndrome.  Upon physical examination of the Veteran, the examiner found no evidence of a low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, fatigue lasting 24 hours or longer after exercise, or debilitating fatigue.  According to the examiner, the Veteran did not have fatigue, nor did he meet the criteria for a diagnosis of chronic fatigue syndrome. 
VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the September 2011 Memorandum Decision, the Court concluded that the December 2008 VA medical opinion was inadequate.  In particular, the Court noted that, in providing her medical opinion, the December 2008 examiner relied on the Veteran's assertions denying a prior diagnosis of chronic fatigue syndrome as well as any current symptoms of fatigue at the time of the examination, but did not inquire into the Veteran's past or recurring symptoms of fatigue.  The Court cited to the December 2007 Board Remand, which directed the examiner to determine the nature and etiology of the Veteran's complaints of fatigue, elicit and record "[a] complete history of the veteran's complaints" and render all appropriate diagnoses.  The Remand further read that, if the complaints could not be diagnosed as a specific disability, the examiner should state whether the Veteran has a medically unexplained chronic multisymptom illness.  

According to the Court, the December 2008 examiner predominantly focused on the absence of a prior diagnosis and current symptomatology of chronic fatigue syndrome, and failed to consider the Veteran's reported symptoms of fatigue since returning from the Persian Gulf.  In addition, the examiner did not offer an opinion as to the etiology of the Veteran's complaints of fatigue.  In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  See 21 Vet. App. 319, 321 (2007).  In the Court's opinion, the Veteran's claim that he is not currently suffering from fatigue does not relieve the examiner of her obligation to address the Veteran's history of complaints and determine the nature and etiology of those complaints since service and during the pendency of his claim pursuant to the Board Remand instructions.  

In light of the fact that the Veteran's reported history of fatigue was not taken into consideration when the December 2008 VA examiner rendered her opinion, the Board finds that another medical examination and opinion that takes into consideration relevant facts regarding the Veteran's medical history, and provides a medical opinion regarding the etiology of his complaints of fatigue, is necessary.  

Headaches

During the December 2004 hearing before the DRO, the Veteran testified that he began experiencing headaches right after his Persian Gulf service.  See T., p. 6.  During the September 2006 hearing before the undersigned VLJ, the Veteran testified that his headaches were due to breathing in diesel fumes, as well as possible exposure to chemicals while serving in the Persian Gulf.  See T., pp. 28-29.  While the Veteran's headache complaints were documented in the December 1979 and October 1980 clinical notes generated during his first period of service.  He was assessed with possible strep and bronchitis.  

The August 2003 VA examiner diagnosed tension-type headaches related to cervical spine surgery.  At the December 2008 VA examination, the Veteran described persistent headaches since the mid-1990s.  Following that examination, the examiner diagnosed the Veteran with tension headaches and opined that "[t]his condition is less likely than not secondary to chemical exposure during deployment given that patient has concurrent cervical spine condition with history of neck surgery that has contributed to cervical tension, a known contributing factor to tension headaches."  According to the examiner, there was also no evidence of an undiagnosed illness that would cause tension headaches.  

The Court concluded that the December 2008 VA medical opinion was inadequate with respect to this claim because the examiner failed to provide an adequate explanation as to why the Veteran's headaches are related to his cervical spine condition rather than his periods of service.  In providing her etiological opinion, the examiner based her reasoning on the medical determination that cervical tension is a known contributing factor to tension headaches.  However, according to the Court, the examiner does not appear to cite to any supportive data or the medical literature reviewed or relied upon in making her ultimate determination.  Furthermore, the examiner did not indicate whether there was any specific data regarding the nature, severity, and origin of the Veteran's headaches that made them more likely attributable to cervical tension.  A rationale or explanation must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  

A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 201 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

In this case, the Board finds that the VA examiner's failure to provide a thorough rationale as to why the Veteran's headaches are more likely related to his cervical spine condition rather than service, did render the December 2008 VA examination report inadequate with respect to this claim.  Therefore, the Board finds that another medical examination and opinion which provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's headaches.  38 C.F.R. § 3.159 (c) (4).  

Skin Problems

During both the December 2004 and September 2006 personal hearings, the Veteran testified that he began experiencing a skin condition on his stomach, side and neck soon after he returned from Southwest Asia.  See December 2004 T., pp. 4-5; September 2006 T. pp. 25-27.  According to the Veteran, he was directly exposed to chemicals in the form of fuel, because he drove a fuel truck and at times he would be soaking wet in fuel.  See December 2004 T. at 5.  

At the August 2003 VA examination, the examiner found no evidence of skin problems other than eczema, and observed a recurrent 8 x 5 centimeter (cm) rash on the Veteran's abdomen which had existed for the last year and-a-half, and which responded well to topical hydration and decreased trauma.  According to the examiner, this skin condition did not stem from the Veteran's service.  During the December 2008 VA examination, the Veteran reported that his rash had been intermittent over the years and that the last flare-up of his rash was over a year before the examination.  Based on her review of the evidence and evaluation of the Veteran, the examiner concluded that there was no current evidence of eczema.  

Here, the Court noted that while the Veteran did not exhibit any skin problems during the December 2008 VA examination, the evidence of record reflects that the Veteran was diagnosed with eczema during the pendency of his claim, and his rash has been described as "intermittent" throughout the years.  As previously discussed herein, service connection may be granted for a disability even when the disability resolves prior to the Secretary's adjudication of the claim.  See McClain, supra.  The Court finds the August 2003 examination report to be inadequate because the examiner failed to provide an explanation as to why the Veteran's skin condition was not related to service.  See Bloom v. West and Black v. Brown, both supra.  The Court also finds the December 2008 VA examination provided pursuant to the December 2007 Remand instructions to be inadequate because the examiner 1) failed to address evidence in the record reflecting a diagnosis of eczema; and 2) failed to provide an etiological opinion as to the Veteran's skin condition.  Thus, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's skin condition, is necessary. 

Gastrointestinal Disorder

During his 2004 personal hearing, the Veteran testified that he was hospitalized in service for stomach problems and was medevaced from the Gulf area.  See T. at 6-7.  He reported that he currently experiences a burning sensation in his stomach.  In this regard, the Board notes that the Veteran's service treatment records reflect that he was treated for hemorrhoids in March 1991 and diagnosed with an anal fistula in May 1991.  

The August 2003 VA examination report provided an impression of esophageal reflux with elevated triglycerides and liver enzymes "possibly related to gastritis versus esophageal varices versus pancreatitis."  According to the examiner, regardless of the Veteran's current condition, "this has only a two year history and is thereby not service connected."  The Veteran was afforded another VA examination in December 2008, at which time, the examiner diagnosed him with gastroesophageal reflux disease (GERD) and determined that "[t]his condition is not secondary to chemical exposures during deployment, as heartburn is a common upper gastric condition that is most commonly idiopathic or linked to other factors such as diet, alcohol, tobacco, or medication intake, inflammation of the gastric mucosa, or peptic ulcer disease."  The examiner also stated that there is no evidence of an undiagnosed illness that would cause GERD.  

The Court finds the examiner's opinion to be inadequate for the following reasons. First, while the examiner attributed the Veteran's heartburn to an array of factors which are completely separate and distinct from his exposure to chemicals while serving in the Persian Gulf War, she failed to discuss whether these factors were present in this situation and/or whether they were the underlying cause of the Veteran's complaints.  Secondly, the examiner's conclusion that there is no evidence of an undiagnosed illness contradicts her prior statement wherein she described the Veteran's heartburn as "most commonly idiopathic."  The Court noted that the term "idiopathic" is defined as "of unknown cause or spontaneous origin" [See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007)], and, by failing to attribute the Veteran's complaints to any of the enumerated factors, the origin of the Veteran's complaints remain unknown, and the findings used to support the examiner's conclusion that there is no evidence of an undiagnosed illness and that the Veteran's gastrointestinal disorder is not related to his deployment remains unclear.  

In light of the inadequate medical conclusion, the Board finds that another medical examination and clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's gastrointestinal disorder.  

Sleep Disturbance

At his December 2004 personal hearing, the Veteran testified that he began experiencing impaired sleep while stationed in Southwest Asia.  According to the Veteran, after returning to the United States, he continued to experience sleeping problems, including difficulty falling asleep and waking up numerous times throughout the night.  See T. p. 5.  

The August 2003 VA examination report noted some nighttime hypervigilance and concluded that, because there was no evidence of sleep disturbance in the service treatment records, there was "no trajectory to support service related disorder."  During the December 2008 VA psychiatric examination, the Veteran was diagnosed with an Axis I diagnoses of "sleep disorder due to chronic back and neck pain" and "nightmare disorder."  

The Court concluded that this opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In particular, the Court cited to the December 2007 Remand wherein the Board discussed the Veteran's exposure to chemicals while serving in the Persian Gulf in March 1991, and instructed the examiner to review the claims folder, comment as to the Veteran's in-service chemical exposure, and after rendering any diagnoses, determine whether it is at least as likely as not that such diagnosis(es) began as a result of service and/or exposure to chemicals in service.  Based on the Court's opinion, the December 2008 VA medical examination report was completely devoid of any discussion regarding the Veteran's in-service exposure to chemicals, and failed to provide an opinion addressing the likelihood that the Veteran's sleep disturbances began as a result of service and/or exposure to chemicals in service, as instructed in the December 2007 Remand. 

The Board finds that the VA examiner's failure to comply with the December 2007 Remand instructions, to include discussing whether the Veteran's in-service exposure to chemicals led to his diagnosed sleep disorders, did render the December 2008 VA examination report inadequate with respect to this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  As it still remains unclear whether the Veteran's sleep disturbances may be related to service, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. § 3.159(c)(4).  

Lumbar Spine Disability

The Veteran maintains that his current low back disorder was incurred in service.  He was afforded a VA examination in September 2002, at which time he reported that his back problems began in 1991 when he lifted something heavy in service.  The examiner reviewed the Veteran's service and post-service treatment records, and took note of the October 1980 clinical note which revealed an impression of myo strain of the lower back.  According to the examiner, this was more likely than not related to the Veteran's strep symptoms, as there is no history of an injury given for the low back to sustain a diagnosis of a myo strain.  The examiner also reviewed the December 1991 lumbar spine X-ray report, the results of which were shown to be normal, and found nothing in the service records to corroborate the Veteran's statement that he sustained a lifting injury to the lower back in 1991.  The examiner concluded that "[e]ven if there were, diagnosis at that time at most would have been lumbosacral strain, and there would be essentially no chance that as far as relationship between his current lumbar spine condition and any lumbar condition during his active duty."  

The August 2003 VA examiner diagnosed the Veteran with chronic low back pain, and concluded that "[t]here is evidence that the previously described trajectory is accurate and excludes current pain relationship to service."  In December 2008, the Veteran was afforded another VA examination, at which time the examiner reviewed the Veteran's medical history and noted that the Veteran has received ongoing care for chronic lower back pain at the VA since leaving service.  The examiner also took note of the Veteran complaints of daily and continuous pain in his lower back which radiates to his lower extremities.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with lumbar degenerative disc disease (DDD), status post right L5 hemilaminectomy, and removal of herniated disc, with residual postsurgical fibrosis and nerve root encasement with associated right lumbar radiculopathy.  According to the examiner, this condition is less likely related to the Veteran's in-service back pain because the "symptoms are not similar to current presentation and prior imaging of lumbar spine in service was normal."  

The Court concluded that this opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In particular, the Court noted that, when providing the reasoning for her determination-specifically that "symptoms are not similar to current presentation," it is unclear what "symptoms" to which the examiner referred.  Indeed, it is unclear whether the examiner was comparing the Veteran's in-service symptoms of back pain and/or his on-going history of back pain post-service to his current back symptoms.  Furthermore, the examiner did not provide a thorough rationale in support of her opinion, as she did not provide the medical reasoning behind why dissimilar symptomatology in service or soon thereafter, as opposed to now, would negate a potential relationship between the Veteran's current lumbar spine disability and his complaints of back pain in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 201 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

In light of the inadequate medical conclusion, the Board finds that another medical examination and opinion is necessary for the purpose of determining the nature and etiology of the Veteran's lumbar spine disability.  

Also, during the Veteran's December 2008 VA examination, the Veteran stated that he is currently receiving disability benefits for his back condition from the Social Security Administration (SSA).  When VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as a copy of the medical records used in the determination of benefits made to the Veteran by SSA.  
Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the SSA decision awarding disability benefits to the Veteran, as well as the medical records relied upon concerning that determination.  All such available documents should be associated with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Then, the Veteran should be scheduled for an appropriate VA examination with a VA physician for the purpose of determining the nature, extent, and etiology of the Veteran's complaints of fatigue, skin problems, sleep disturbances, headaches, and gastrointestinal problems which may be present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  The examiner should take into consideration the January 2001 letter issued by the Department of Defense acknowledging the Veteran's in-service exposure to a chemical agent in connection with the demolition of a munitions facility in Iraq in March 1991 while serving in the Persian Gulf War.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

a. With regard to the Veteran's complaints of fatigue, the examiner should take into consideration the Veteran's December 2004 hearing testimony indicating that he began experiencing symptoms of fatigue one month after his separation from service.  For any fatigue disorder diagnosed on examination or during the pendency of the appeal, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  In expressing this opinion, the examiner must address the Veteran's history of complaints, as well as the continuity (including frequency) of the Veteran's complaints of fatigue, to include his past or recurring symptoms of fatigue since returning from the Persian Gulf.  If the Veteran's complaints of fatigue cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

b. For any type of headache diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering this question, the examiner should address the service treatment records dated in December 1979 and October 1980, which reflect the Veteran's complaints of headaches during service.  If the Veteran's complaints of headaches cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

c. With regard to the Veteran's complaints of skin problems, the examiner should take note of the August 2003 VA examination report which reflects a diagnosis of eczema.  The examiner should also take note of the Veteran's December 2004 and September 2006 hearing testimony wherein he reports that he began experiencing a skin condition on his stomach, side and neck right after he returned from Southwest Asia.  Following a review of the record and a physical examination of the Veteran, the examiner should identify any skin disorder(s) present and provide diagnoses for all identified disability(ies).  For any skin disorder diagnosed on examination, and/or during the pendency of the appeal which has resolved at the time of the examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  In expressing this opinion, the examiner should address the continuity (including frequency) of the Veteran's skin complaints.  If the Veteran's skin complaints cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

d. With regard to the Veteran's complaints of a gastrointestinal disorder, the examiner should take note of service treatment records dated in March 1991 and May 1991 reflecting treatment for hemorrhoids and a diagnosis of anal fistula.  For any gastrointestinal disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  In expressing this opinion, the examiner should address the continuity (including frequency) of the Veteran's gastrointestinal complaints.  If the examiner relates the Veteran's gastrointestinal disorder to any medical or non-medical factor(s) distinct from service, then he or she must discuss whether such factors are present in the Veteran's case, and the likely cause of the Veteran's complaints.  If the Veteran's complaints of a gastrointestinal disorder cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

e. With regard to the Veteran's complaints of a sleep disturbance, the examiner should take note of the Veteran's December 2004 hearing testimony, which indicates that he first experienced difficulty sleeping while stationed in Southwest Asia.  For any sleep disorder(s) diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to active duty.  In expressing this opinion, the examiner should address the continuity (including frequency) of the Veteran's complaints of sleep problems.  If the Veteran's complaints of sleep disturbances cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Provide a complete rationale upon which his or her opinion is based, and include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

3. In addition, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any lumbar spine disability that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should take note of service treatment records dated in October 1980, January 1982, and February 1991 reflecting complaints of, and treatment for back pain.  Following a review of the record and an examination of the Veteran, the examiner should identify any lumbar spine disorder(s) present and provide diagnoses for all identified disability(ies).  

For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his back since service.  If the examiner finds that the Veteran's lumbar spine disability is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

4. Then, readjudicate the issues of entitlement to service connection for chronic fatigue syndrome, headaches, skin problems, a gastrointestinal disorder, and a sleep disturbance, all on a direct basis and as due to an undiagnosed illness, as well as the issue of entitlement to service connection for a lumbar spine disability.  If these benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

